 CULLUM MECHANICAL CONSTRUCTIONCullum-Mechanical Construction,Inc.andTimothyA. Wokasch. Case 11-CA-11763ti11 September 1986DECISION ANDORDER'BY CHAIRMAN DOTSON ANDMEMBERSJOHANSENnAND BABSONOn 24 February 1986 Administrative Law JudgeJ.Pargen Robertson 'issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and' the Respondent' filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt --the recommendedOrder.-ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lavejudge and orders that the Respondent, 'Cullum Me-chanical-,Construction,Inc.,Charleston, ,SouthCarolina, its officers, agents, successors, and as,signs, shall take the action set forth in the Order.1The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admmmstra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall '.Products,91NLRB 544'(1950), enfd. 188 F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.2 We agree with the judge's conclusion4hat'the General Counsel hasnot established that employee Wokasch's protected activity played a partin his discharge.We, however, do not adopt the ,fudge's statement thatthe General Counsel had the burden of proving that Wokasch would nothave been discharged absent his protected activity. SeeWright Line,251NLRB 1083- (1980).Jasper,C Brown Jr., Esq.,for the General, Counsel. -Allan R. Holmes, Esq.,andCapers G. Barr III, Esq.,ofCharleston, South Carolina, for Respondent.DECISIONSTATEMENT OF THE^CASEJ.PARGEN ROBERTSON, Administrative Law Judge.This matter was heard in Charleston, South Carolina, on18November 1985 pursuant to a complaint which wasfiled on 10 October 1985. The complaint was, based oncharges of 8(a)(1), and (3) violations filed on 28 August,and amended on 19 September 1985.-The General Counsel argues that Timothy A. Wo-kasch was discharged in June 1985 because of his, con-certed activities.453Wokasch worked for Respondent as -a pipefitter/-welder from March 1983 to June 1985. During 1985, heworked on a "fire protection job" `at the Charleston,South Carolina Naval Base.,March/April 1985In March or April 1985, Wokasch'and someother dm-'ployees of Respondent talked. with Jon Sadler, naval fa-cilities engineering command, project manager, about analleged failure- of Respondent's'-superintendentWilliamBaldwin to pay employees earned overtime. Sadler re-ferred the matter to Naval Base Construction Represent-ative Reese Lockee.-`-Lockee's job involves conducting wage surveys on hisown initiative and pursuant to employee complaints.Most of the .surveys, are made.=because of employee com-plaints.In late March orearlyApril 1985, Lockee came ontoRespondent's fire protection job and talked tookaschinLockee's van.Wokasch told Lockee that he wasspeaking for others and he-wanted to--know how-to goabout getting paid-for overtime. Superintendent WilliamBaldwin walked.- up as Wokasch -was leaving Lockee'svan.Baldwin asked Lockee, "What the .problem was?"Lockee explained-the employees were complaining-aboutthe overtime pay, and- that he was going - to conduct awage survey but that "the guy refused' to fill out thewage survey." .Baldwin told .Lockee that he' would take care of the-situation.---A few minutes later Baldwin talked to Wokasch. Ac-cording to Wokasch:-Mr. Baldwin walked up and he said, "So you thinkI'm, bucking you, huh?" and I said,' "No," and hesaid,,, "You are -the instigator, of this' whole thing,aren't, you?" I said, "No." -I said, "We are all- in it."I told him it was not just me, it was everybody. Allwe wanted to do,-was start working on time andstopworking on time, and he said, "Well, I canmake things a whole lot worse than what'they are."He said, "I can make you have a complete tool boxand that there were people out there that, . youknow, appreciated the job," anti at this point he gotvery angry and he threw a paper at me and he said,"Here, fill this out on your own time," and then hewalked over and tried to hand-the papers to someother employees and a fire trunk drove up and thenhe left.Baldwin testified, that he received some of the wagesurvey forms from Lockee -and distributed the forms to,the employees-. Baldwin testified:I just, handed 'them to them and told them, youknow, if they felt like they were getting that flim-flam mad about it, they could fill'them out on theirown time.1At hearing, Respondent -a construction company, stipulated that it isan employer engaged in commerce as defined in the Act.281 NLRB No. 73 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. So you didtell them they could fill them outon their own time?A. Yes, I did.Q. Did yougive one toMr. Wokasch?A. Yes,sir, I sure did.Baldwin also testified:Q.Did you tell Wokasch that you could makethe employees have a full work kit?A. I said we could require them, enforce the re-quired tool list that the company has now, or hadthen.Q. You also told him that you couldfind someemployees who would appreciate the job, didn'tyou?A. No, I didn't. That isn't what I said.Q. Did you say something to that effect?A. I said, "It must not be that bad a place towork because we had a lot of applications."Wokasch testified that following the above incident,Baldwin did not talk with him for about 2 or 3 weeksand subsequentlyBaldwin becameoverly critical of Wo-kasch's work to the point of scolding Wokasch becauseWokasch was performing jobs which had beenassignedby Wokasch's foreman.Baldwin disputed Wokasch's tes-timony. According to Baldwin, he did not treat Wokaschany differently than any other employee. 2Daniel England also spoke to Reese Lockees about theemployees' overtime. England talked with Lockee short-ly after Lockee talked to Wokasch. After England talkedto Lockee,Baldwin cameto England. England testifiedas follows:A. I told him that the Inspector [Lockee] told meif I wanted to fill out a form, that I probably wouldbe fired. I told him that part, and I told him I didn'tknow whether or not I wasgoingto fill out a form.That was pretty much it.Itwasn'ta real long con-versation. Itwas pretty loud but it wasn't verylong.Q. Were you evergiven aform to fill out?A. They were there. I could have taken one, butat the time-Q. Did he offer you a form? Mr. Baldwin.s I was not impressed with the demeanorof either Timothy Wokaschor William Baldwin.Additionally,it appeared that both flagrantly depart-ed from thetruth in portions of their testimony. For example,Baldwintestifiedthathe was surprisedbut not angry overthe complaint toLockee aboutovertime.However,his admitted comments to employeesafter talkingwith Lockeeillustrate anger.Wokaschoriginally testified that thefire protection job whichincludedpipefitting under piers exposed to tidal changes,was not difficult. Thattestimony disagreedwiththe testimony of several other witnesses includ-ing Daniel England.England wascalled by the General Counsel and histestimony was supportiveof Wokasch's position in most respects. Subse-quently,when Wokaschwas recalled in rebuttal,he admitted that the fireprotectionjob was dangerous.However,regarding the incidents flowingfromWokasch'smeetingwith Lockee in Lockee's van,I havecreditedWokasch.His testimony inthat regard was substantially supportedby the testimonyof ReeseLockee,Daniel England, and William Baldwin.aEngland wasable to identify Lockee byappearance.England sawLockee atthe courthouse during the instant hearing.A. Oh, he had, yes. He had a stack of them. Heoffered one to me, butIwasn't in a situation to takea form at that time.Q. Now, after your meeting with Mr. Baldwin,were you ever present during a conversation where-in your meeting with the Inspector was discussedby a supervisor?A. It wasn't but about two or threeminutes laterthan that when Fritzcameover, and I was follow-ing Baldwin and Fritz up to the tool shed. I mayhave been about 10 feet behind them, and I heardBaldwin say, "Mere is the other one that told onme," and he pointedatme.Then he kind of gotquiet, because I was right there, and they wentaround the corner and were talking.4Icredit the testimony of England. He testified openlywithout evasion. None of his above testimony was di-rectly denied by Baldwin.June 1985Wokasch testified that in June 1985, Baldwin scoldedhim about not working under the pier. Wokasch repliedthat he was doing what he had been told by ForemanFitzpatrick.That evening, Wokasch contacteda foremanon otherjobs for Respondent, CliffordWebb.Wokasch askedWebb if he couldsee SuperintendentThomas Brownaboutbeingtransferred from William Baldwin's job.On the followingmorning pursuantto a suggestion byWebb, Wokaschcame toWebb's job where Webb toldhim to ask Baldwin for atransfer.5Subsequently,Wokasch talked with Baldwin. Accord-ing to Wokasch:Yes, I was working and I was down at the boat,down at the barge working on the pierand Baldwindrove up,and Isaid,"I needto talk to you aminute,"and he said, "O.K.," and I come up,climbed up on top of the pier, and Isaid,"I've beento talk to Cliffordand I want a transfer," and hegot real madat this point and he said, "Well, doyou think what happened yesterday was my fault?"and he said, "Why didn't you come to me aboutthis about a month ago?" and I said, "Well, look, allIwant is a transfer," and he said, "Well, you justshit it anyhow. I'll goaheadand fire you."Baldwin testified:Well, he didn't show up thatmorning atwork time,which I didn't think much about. I went on to theother jobs, you know, because we had a lot ofpeople out. It was wintertimeand it was prettyrough,and I cameback by, oh, 9:30 or 10:004 England's foreman,Ricky Fitzpatrick,was knownas Fritz." Clifford Web admitted that he told Wokasch that he could work forhim if Baldwin permitted his transfer.In other respects,Webb's testimo-ny differs from that of Wokasch. Webb denied Wokasch told him thatBaldwin was about to fire him because he had complained about lack ofovertime pay. I credit Webb who appeared to be more candid that Wo-kasch. CULLUM MECHANICAL CONSTRUCTIONo'clock,and he was down under the pier where acouple of other guys was working,and when Iheaded over,he said,,"Iwant, to talk to you," and I,said,"O.K.,",so he come up- on, top of the pier andhe said,"Idon'twant toworkhere anymore. Iwant a transfer,",and I -said,"Tim, Ican't give youa transfer,you know,I've got too much work todo. I'm behind schedule now."-He said,"Well, Idon't want to discuss it." I said,"Well, as far as Iam concerned,you know, 'if you can't- work here,- you are fired."According toWokasch on the evening of his dis-charge, he talked with another of Respondent's superin-tendents, Thomas Brown. On that occasion and duringanother^ conversation on 29 July, Brown told Wokasch,among other things, that one of the reasons h'was firedwas his complaints "to the inspector,." Brown denied thathe told Wokasch that' he was fired because he went tothe inspector. Brown testified that afterWokasch wasfired,Wokasch -telephoned- him and said he thought hewas fired, because he went to the inspector. Brown, testi-fied that he "told Wokasch -that if, Baldwin did what, Wo-kasch claimed, "it was not right."Brown impressed me as a straightforward candid wit-ness.He ,testified without evasion to both attorneys forRespondent and the General Counsel. I credit his testi-mony over that-of Wokasch.ConclusionsI am convinced that William Baldwin was not truthfulin his claim that he did not know of Timothy Wokasch'scomplaints to Reese Lockee about the, employees' over-time without pay. The circumstances of the Lockee-Wo-kasch meeting in Lockee's van and ' the testimony, ofDaniel England demonstrate that Baldwin knew-of Wo-kasch's involvement in the overtime complaints.However, more than the above must be shown toprove that Wokasch was discharged because of his con-certed complaint. about overtime,'The General Counselhas the burden of proving that the discharge resulted, atleast in part, because of Wokasch's protected, activity andthatWokasch would not have been discharged absent hisprotected activity.I fmd that the evidence is less, than convincing thatWokasch's protected activities played a part in his dis-charge. In :analyzing that question, I first looked at thecircumstances surrounding Wokasch's discharge. Howev-er, as I mentioned above, the evidence regarding the, cir-cumstance s,surrounding the discharge rest on the testi-mony of two witnesses who were found to be less` thancredible.-Because of my distrust of the testimony of Wokaschand Baldwin, I cannot determine which, if either, versionof the discharge incident is accurate.I, suspect that certain portions of both versions are ac-curate while other portions of both are inaccurate. Forexample,Wokasch testified that after he asked for atransfer, Baldwin said:he got real mad at this point and he said,"Well, do you think what happened yesterday was455my fault?" and he said, "Why didn't you come tome about this about a month ago?"I am, convinced that the above testimony is accurate be-cause that portion of Wokasch's testimony contributeslittle to support his charge to, the Region. In fact, Wo-kasch admitted that he, did not understand Baldwin'scomment, "Why didn't, you come to me about ... amonth ago- "6On the other hand, I am convinced that Baldwin toldWokasch, as Baldwin testified, that he could not transferWokasch because he had "too much ;work to do." Thattestimonyappears logicalin view of Wokasch's testimo-ny that Baldwin asked him why he did not come to hima, month earlier.? I am also convinced ,that- Baldwin toldWokasch that he was fared ;if he did not-want to workthere.That testimony appears , logical in _ view of thecredited testimony of Wokasch that Baldwin,was angryand questionedWokasch about,blamingBaldwin withwhat occurred the -day before.8The above- testimony shows that Baldwin becameangry when Wokasch asked for a transfer. The com-ments recalled by , Wokasch show that Baldwin's- angerstemmed from Baldwin's impressionthatWokasch wasseeking to transfer because of his and Wokasch's con-frontation on the day before, Wokasch's discharge. Thatconfrontation didAnot involve protected concerted activi-ty.Therefore, I fmd that the General Counsel failed to'show that Wokasch was discharged, in whole or in part,because of his protected activities. The evidence illus-tratesthat Baldwin reacted out of anger, because-of Wo-kasch's request' for a -transfer.Additionally, as shownabove,- I discredited the testimony that-, SuperintendentBrown, told Wokasch that he was discharged because ofhis complaints about overtime without ,pay.-The Remaining 8(a)(1) AllegationsIn view of my finding that Thomas^.Brown, did not tellWokasch that he could not be rehired because of hiscomplaints over overtime,T recommend dismissal-of the8(a)(1) allegation, regarding Brown.The remaining -8(a)(1),' allegationsconcern alleged in-terrogation, threats of unspecified reprisals, more onerousworking conditions, and discharge by SuperintendentWilliam Baldwin.Both Timothy Wokasch and ` Daniel England testifiedcredibly regarding conversations 'with -Baldwin in lateMarch `or early April - following their talk, with ReeseLockee. As shown above, Wokasch testified that Bald-win said- to him-.,Mr. Baldwin walked up and he said, "So you -thinkI'm bucking you, huh?" -and .I said, "No," and he6Of course, as Respondent's' attorney suggested during-cross-eaamina-tion of Wokasch,a reasonable explanationof why Baldwin made thatcomment was thatBaldwincould have transferred Wokasch a month ear-her becausework was slack at that time, whereas.at the time of Wo-kasch'sdischarge'theworkload did not justifya transferforWokaschT Ibid.-8As shown above, on the day beforeBaldwin scoldedWokasch andothersbecause Baldwinthought they were not working. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid,"You are the instigator of this whole thing,aren't you?"I said,"No." I said,"We are all in it."I told him it was not just me, it was everybody. Allwe wanted to do was start working on time andstopworking on time,and he said,"Well, I canmake things a whole lot worse than what they are."He said,"I can make you have a complete tool boxand that there were people out there that, youknow,appreciated the job,"and at this point he gotvery angry ... .England testified that Baldwin made the followingcomments to him:A. He asked me if I had a complaint,if I hadcalled the Inspector,if I was going to fill out acomplaint,what was said between us.Q. And what did you say?A. I told him that the Inspector [Lockeej told meif I wanted to fill out a form, that I probably wouldbe fired. I told him that part, and I told him I didn'tknow whether or not I was going to fill out a form.That was pretty much it. It wasn't a real long con-versation. Itwas pretty loud but it wasn't verylong.Q.Were you ever given a form to fill out?A. They were there. I could have taken one, butat he time-Q. Did he offer you a form? Mr. Baldwin.A. Oh, he had, yes. He had a stack of them. Heoffered one to me, but I wasn't in a situation to takea form at that time.Q. Now, after your meeting with Mr. Baldwin,were you ever present during a conversation where-in your meeting with the Inspector was discussedby a supervisor?A. It wasn't but about two or three minutes laterthan that when Fritz came over, and I was follow-ing Baldwinand Fritz up to the tool shed. I mayhave been about 10 feet behind them, and I heardBaldwinsay, "Thereis the other one that told onme," and he pointed at me.Then he kind of gotquiet,because I was right there,and they wentaround the comer and were talking.The testimony of England shows that he was coercive-ly interrogated by Baldwin.Baldwin demonstrated hos-tility towardEngland becauseof England'sdiscussionswith Reese Lockee. He identified England as one of theemployees that "told on"Baldwin.Moreover,Baldwindid nothing to dispel England's comment that he felt hewould probably be fired if he filled out a wage surveyform.Wokasch's testimony shows that he was also coercive-ly interrogated about whether he was the instigator ofthe overtime complaint.Baldwin threatened that hecould make things "a whole lot worse...I can makeyou have a complete tool box ...." Baldwin threat-ened Wokasch with discharge by his comment that thereare people out there that would appreciate the job. Inthat regard,Baldwin admitted that he told Wokasch that"we had a lot of applications."Therefore,I find that the record supports the GeneralCounsel's allegations that Respondent,by William Bald-win, engaged in conduct violative of Section 8(axl).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Respondent by interrogating its employees concern-ing their protected concerted activities,threatening itsemployees with unspecified reprisals, with more onerousworking conditions,and with discharge because of theirprotected concerted activities,engaged in, and is engag-ing in,unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.3.Respondent did not otherwise engage in activitiesviolative of the Act as alleged in the complaint.THE REMEDYHavingfound thatRespondent has engaged in unfairlabor practices in violation of Section 8(a)(l), I shall rec-ommend that it be ordered to cease and desist therefromand take certain affirmative action necessary to effectuatethe policies of Act.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-sORDERThe Respondent, Cullum Mechanical Construction,Inc.,Charleston, South Carolina,its officers,agents, suc-cessors,and assigns, shall1.Cease and desist from(a) Interrogating its employees concerning their pro-tected concerted activities.(b) Threatening its employees with unspecified repris-als,with more onerous working conditions,and with dis-charge because they engaged in protected concerted ac-tivities.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policies of the Act.(a)Post at its facility in Charleston,South Carolina,copies of the attached notice marked"Appendix." 10Copies of the notice, on forms provided by the RegionalDirector for Region 11, after being signed by Respond-ent's authorized representative,shall be posted by Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarily9 If no exceptions are filed as providedby Sec.102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec. 102.48 of the Rules, be adopted by theBoard andallobjectionsto them shall be deemed waived for all pur-poses.10 IfthisOrder is enforcedby a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrder of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board " CULLUM MECHANICAL CONSTRUCTIONposted.Reasonable stepsshall betaken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas takento comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.457WE WILL NOTinterrogate you concerningyour pro-tected concerted activities.WE WILL NOT threaten you with unspecified reprisalsbecause you engage in protected concerted activities in-cluding protest of our failure to pay you for workingovertime.WE WILL NOT threaten you with more onerous work-ing conditions because you protest our failure to pay forovertime work or because you engage in any other pro-tected concerted activities.WE WILL NOT threaten you with discharge because ofyour protected concerted activities.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.CULLUMMECHANICALCONSTRUCTION,INC.